WALKER, P; J. —
The only assignments of error made relate to the conclusion and judgment on the evidence of the trial court, sitting without a jury. These matters are not subject to review by this court, unless, presented for review by a bill of exceptions; and a bill of exceptions does not accomplish this result, unless it shows what the finding or conclusion and judgment of the trial court were. — Code, § 5361; Williams, Adm’r, v. Woodward Iron Co., 106 Ala. 254, 17 South. 517. The provision of the statute which dispenses with the necessity of reserving an exception to the finding of the trial court in order to present it for review does not affect the other requirement of the statute in reference to presenting by bill of exceptions the conclusion and judgment and judgment on the evidence which are sought to be reviewed. — Alosi v. Birmingham Waterworks Co., 1 Ala. App. 630, 55 South. 1029.
The bill of exceptions found in the record now before us sets out the evidence adduced on the trial, but fails to show that there was any conclusion reached or judgment given on that evidence. The result is that nothing which is subject to be reviewed here on appeal is assigned as error. It follows that the judgment must be affirmed.
Affirmed.